department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date cc pa apjp b01 tl-n-6348-00 uilc internal_revenue_service national_office field_service_advice memorandum for june y bass associate area_counsel lmsb from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject field_service_advice sec_6041 - form_1099 reporting this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer taxable periods ended state country contract state’s insurance code issue sec_1 whether taxpayer a title insurance_company is required to issue forms for commissions paid to its independent agents if the answer to issue is no whether taxpayer is nonetheless required to issue forms for commissions paid to independent agents who are also attorneys conclusion sec_1 taxpayer is required to issue forms for commissions paid to its independent agents since we answered to issue affirmatively the second issue is moot facts taxpayer is a title insurance_company incorporated in state a taxpayer s policies are sold by its independent agents throughout country the respective rights and obligations of taxpayer and its agents are governed by contract under contract agents are granted the authority to process applications for insurance perform title searches issue commitments issue policies and collect premiums a sale by taxpayer’s agent usually involves a two-step process the agent first conducts a title search the agent then issues a title insurance_policy if the terms of the policy are consistent with the title report and are within the agent s scope of authority taxpayer becomes immediately bound by the policy when the policy is delivered and the premiums are paid as long as contract remains operative an agent need not obtain authorization from taxpayer before issuing a new policy premiums on title insurance policies are collected by the agent who retains a portion of the premium as his fee before remitting the remainder to taxpayer taxpayer records the entire amount of the premium as income but at the same time records the associated fee retained by the agent as an expense taxpayer does not issue forms for commissions retained by its independent agents law and analysis issue sec_6041 requires all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of wages and or compensation of dollar_figure or more in any taxable_year to render a return to the secretary sec_1_6041-3 h grants an exception to the information_return requirement of sec_6041 for payments of commissions to general agents by fire insurance_companies or other companies insuring property thus for taxpayer to qualify for the exception under sec_1_6041-3 taxpayer s agents must qualify as dollar_figuregeneral agents and title insurance_companies must qualify as dollar_figurecompanies insuring property general agent sec_1this regulation was subsequently redesignated as sec_1_6041-3 effective date the exception under sec_1_6041-3 only applies to general agents the term general agent is not defined in the code or the regulations however in revrul_57_747 the service stated that a general agent i s authorized to accept risks and settle terms of insurance and to carry them into effect by issuing and renewing policies he stands in the stead of the company to the insured and may usually bind his principal as to all acts within the scope of his authority the general agent is responsible for collecting premiums being obligated under his contract only to submit the difference between the premium collected from the policyholder and the commission owed to him by the insurer a local soliciting agent without authority to write or issue policies but who merely procures applications collects premiums and sometimes delivers policies when payments are made is not a general agent of the insurer revrul_57_747 1957_2_cb_841 based on the description in revrul_57_747 taxpayer s agents are general agents unlike soliciting agents who are only authorized to process applications taxpayer s agents are granted the authority to receive and process applications for insurance perform title searches settle the terms of insurance based upon those title searches and issue title insurance policies binding taxpayer in addition agents are authorized to collect premiums retaining a portion of the premium as a fee and remitting the remainder to taxpayer since taxpayer’s agents retain the qualities described in revrul_57_747 taxpayer s agents qualify as general agents companies insuring property the exception under sec_1_6041-3 only applies to fire insurance_companies and other companies insuring property the term dollar_figurecompanies insuring property is not defined in the code or the regulations the statutory rule_of construction ejusdem generis provides that dollar_figurewhere general words follow a designation of particular subjects or classes or persons the meaning of the general words will ordinarily be presumed to be restricted by the particular designation and to include only those things or persons of the same kind class or nature as those specifically enumerated under sec_1_6041-3 the general words dollar_figurecompanies insuring property follow the specific term dollar_figurefire insurance_companies therefore under ejusdem generis the general words should be restricted to things of the same kind as fire insurance_companies fire insurance is defined under state’s insurance code as insurance against the loss of property by fire lightning windstorm tornado or earthquake therefore fire insurance_companies insure against the physical loss of property title insurance protects against loss through liens encumbrances or other defects in title king v stanley cal 2d trisdale inc v shasta county title co cal app 2d hawkins v oakland title ins guar co cal app 2d defective title is not a physical loss or damage to the property nevers v aetna insurance co inc wash app hrg development corp v graphic arts mutual insurance co mass app ct 866_f2d_1162 9th cir therefore unlike fire insurance_companies which insure against the physical loss of property title insurance_companies insure the owner’s legal rights to the property fire insurance and title insurance protect against different losses and therefore are not of the same kind because title insurance is not of the same kind as fire insurance under ejusdem generis title insurance should not be included in the term dollar_figurecompanies insuring property casualty insurance_companies although the term dollar_figurecompanies insuring property is not defined in the code or the regulations the service has extended sec_1_6041-3 to casualty insurance_companies thereby including casualty insurance_companies within the term dollar_figurecompanies insuring property see rev_rul 1957_2_cb_841 the extension of the exception to casualty insurance_companies is an indicator of the type of insurance_companies that should be included within the term dollar_figurecompanies insuring property casualty insurance_companies insure property against a dollar_figurefortuitous event a casualty hrg development corp mass app ct pincite a casualty has been defined as dollar_figurelosses arising through the action of natural physical forces which occur suddenly and unexpectedly mertens therefore casualty insurance_companies insure against the physical loss of property due to external and natural causes title insurance_companies insure against loss through liens encumbrances or other defects in title king cal 2d pincite trisdale inc cal app 2d pincite hawkins cal app 2d pincite defective title is not a physical loss or damage to the property nevers wash app pincite hrg development corp mass app ct pincite commercial union insurance co f 2d pincite in addition the subsequent discovery of a defect in title is not a casualty as that term is commonly understood 54_tc_839 therefore unlike casualty insurance_companies which insure against the physical loss of the property due to casualties title insurance_companies insure the owner’s legal rights to the property casualty insurance_companies and title insurance_companies insure against different types of loss consequently the inclusion of casualty insurance_companies within the term dollar_figurecompanies insuring property does not encourage the inclusion of title insurance_companies within the term dollar_figurecompanies insuring property strict construction tax exemptions depend on legislative grace 287_f2d_10 8th cir 367_f2d_669 8th cir tax statutes authorizing special exemptions are to be strictly and narrowly construed against the taxpayer 311_us_46 305_us_281 181_f2d_451 7th cir cert_denied 340_us_850 reh denied 340_us_894 sec_1_6041-3 grants an exception to fire insurance_companies and other companies insuring property the service has included casualty insurance_companies within the term dollar_figureother companies insuring property consequently the two types of insurance_companies that have been granted the exception both insure against the physical loss of property as discussed earlier title insurance_companies do not insure against the physical loss of property title insurance_companies insure the owner’s legal rights to the property therefore if the statute authorizing the exemption is strictly construed title insurance_companies should not be included within the term dollar_figurecompanies insuring property taxpayer is not entitled to the exception under reg sec_1_6041-3 and therefore taxpayer is required to issue forms for commissions retained by its independent agents issue if the answer to issue is no whether taxpayer is nonetheless required to issue forms for commissions paid to independent agents who are also attorneys since we answered issue affirmatively the second issue is moot this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact michelle b baxter at curtis g wilson by james c gibbons chief cc pa apjp
